Opinion by Chief
Justice Hobson
Sustaining motion to docket as one appeal.
The four appellants were jointly indicted for murder and a separate trial not being demanded, were tried jointly. They were all found guilty of voluntary manslaughter, and judgment was entered upon the verdict. They have prosecuted a joint appeal and the question is raised whether they must each pay a tax of $2.00 on the appeal. "We are of the opinion that they may jointly appeal, as they were indicted and tried jointly, and that, therefore, only one tax of $2.00 should he paid.
Motion sustained.